This is an action to recover moneys received by the defendant Swartz-Sprague Motor Company from the collection of certain bills and accounts belonging to the defendant Sprague Motor Company, which it is alleged had been by it orally assigned to the plaintiff.
The cause was tried to the court sitting without a jury, resulting in findings of fact favorable to the defendant Swartz-Sprague Motor Company and a judgment dismissing the plaintiff's cause of action, and awarding a judgment against the plaintiff on the cross complaint of the Swartz-Sprague Motor Company for a small amount. From that judgment, the plaintiff has appealed.
[1] Nothing is presented here save questions of fact. Not a single authority is cited in appellant's brief or referred to in oral argument. It is true that errors are assigned upon the conclusions of law, as well as upon the trial court's findings of fact, but it is *Page 498 
not contended that the conclusions of law are other than such as properly flow from the facts as found.
We therefore have studied the abstract of each party with frequent reference to the statement of facts for a fuller impression, and after a somewhat laborious and patient attention to every available detail of the evidence, we are forced to the conclusion that this is peculiarly a case where the trial court, having seen and heard the witnesses, was in a better position than are we to arrive at the truth.
No good purpose would be served by detailing the evidence, and we must therefore be content to say only that the evidence, as we see it, does not preponderate against the findings of the trial court, and therefore the judgment must be and it is affirmed.
MITCHELL, C.J., PARKER, BEALS, and MILLARD, JJ., concur. *Page 499